DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/23/2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.


    PNG
    media_image1.png
    215
    149
    media_image1.png
    Greyscale


Claim Interpretation
3.     This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

           
Claim Rejections - 35 USC § 102
4.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.        Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodai (JP 2003-312063) .
           As to claim 1, Hodai (JP 2003-312063) discloses a printer that performs printing for a glass plate (900) provided with a print region and used for a preparation slide, the printer comprising:
            a conveying unit (Fig. 2, element 6)  that includes a plurality of paired rollers (Fig. 5, element 33) adapted to sandwich both side faces of the plate (13  in a width direction orthogonal to a conveyance direction of the plate, brings the paired rollers respectively in contact with the both side faces of the sandwiched plate by urging each of the paired rollers with an urging force of an elastic member, and conveys the plate in the conveyance direction by the plurality of the paired rollers while sandwiching the plate by rotating each of the paired rollers with a driving force of a drive motor; 
            a printing unit (Fig. 2, element 7) that includes a printhead (29) and a swinging unit adapted to swing the printhead (29) between a printing position and a retracting position apart from the printing position, shifts the printhead to the printing position by the swinging unit when printing, brings the printhead in contact with the print region on the surface of the plate being conveyed by the conveying unit, and performs printing for the print region by the printhead.


           As to claim 2, Hoda (JP 2003312063) discloses  that the printer according to claim 1, comprising:
            a platen roller (Fig. 2, element 26) that is disposed at the printing position so as to oppose the printhead (29) and comes in contact with a back surface of the plate (13) being conveyed.  



    PNG
    media_image2.png
    698
    931
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    611
    707
    media_image3.png
    Greyscale


         As to claim 8, Hoda discloses a printer that performs printing for a glass plate provided with a print region and used for a preparation slide, the printer comprising:
           a conveying unit (Fig. 2, element 6) that includes a plurality of paired rollers adapted to sandwich both side faces of the plate in a width direction orthogonal to a conveyance direction of the plate, brings the paired rollers respectively in contact with the both side faces of the sandwiched plate by urging each of the paired rollers with an urging force of an elastic member, and conveys the plate in the conveyance direction by 
            a printing unit (Fig. 2, element 7) that performs printing for the print region on a surface of the plate being conveyed by the conveying unit at a printing position; 
           a stacker (see Fig. 6 and paragraphs [025]-[029]) that is disposed on an outside of a discharge port through which the plate having been printed is discharged and stacks the discharged plate; and 
         a suppressing guide unit (one or more of the conveying rollers 33) that is disposed between the discharge port and the printing position and regulates floating-up of the plate when discharging by coming in contact with the plate from a surface side only on a neighborhood region of the side face so as not to come in contact with an observation region at a center in the width direction of the plate on a surface of the plate being conveyed by the conveying unit.  

          As to claim 9.  Hoda discloses that  the paired rollers are disposed between the suppressing guide unit and the discharge port.





Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.     Claims 7, 10 are  rejected under 35 U.S.C. 103 as being unpatentable Hodai (JP 2003-312063) 
            As to claims 7 and 10, Hoda discloses the conveying unit comprising two sets of paired rollers (33) rotated by a driving force of drive motor (27), whereas as recited in the present claim the conveying unit includes three sets of the paired rollers and the three sets of the paired rollers are rotated by a driving force of the one drive motor.  
	However, it is well-established that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   See MPEP 2144.04



In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the sets of paired rollers for the purpose more stably conveying the glass slides.  

Allowable Subject Matter
10.     Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.    The following is a statement of reasons for the indication of allowable subject matter:  
  
	


        As to claim 3, prior art of record do not teach or suggest the printer according to claim 1, wherein the suppressing guide unit includes one pair of plate members (42 in Fig. 6) disposed on the both side-faces of the plate.  

the suppressing guide unit further includes one pair of suppressing rollers (41 in Fig. 6) disposed on the both side-faces.- 17 - 1 1320022US  

       As to claim 5, prior art of record do not teach or suggest the printer according to claim 4, wherein a distance from the one pair of plate members to the printing position is shorter than a distance from the one pair of suppressing rollers to the printing position.  

       As to claim 6, prior art of record do not teach or suggest the printer according to claim 3, further comprising: 
          a stacker that is disposed on an outside of a discharge port through which the plate having been printed is discharged and stacks the discharged plate, wherein the one pair of plate members are disposed between the discharge port and the printing position in the conveyance direction.  









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.